DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to fairly teach or suggest a heart valve assembly with a distal row of cells having a concave inflection, and outflow section of hexagonally shaped cells, and a balloon on which the heart assembly is crimped, the balloon having a central valve contact portion having a neck portion that corresponds in size and shape with the concave inflection. 
The closest prior art is Maimon et al. (Pub. No.: US 2017/0079793) disclosing prosthetic heart valves and variable diameter balloons (abstract, e.g., fig. 13, 14) with matched concavities (e.g., fig. 13, 14).  However, the prosthetic heart valve lacks the concave inflection on the distal row of cells, and an outflow of hexagonal cells. 
The next closest prior art is Patz et al. (Pub. No.: US 2008/0021546) disclosing a prosthetic heart valve with a variable diameter balloon (e.g., fig. 3A-D) for the purpose of overcoming areas of greater resistance to expansion to result in a uniformly expanded prosthesis (abstract). However, the prosthetic heart valve lacks the concave inflection on the distal row of cells and a matching neck portion on the balloon that corresponds in size and shape with the concave inflection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBA GANESAN/Primary Examiner, Art Unit 3774